Citation Nr: 0420448	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  99-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture, right tibia, with leg shortening, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
compression fracture, L3-4, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 until August 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In this case, the claims file does not indicate that the 
veteran has been afforded a VA examination to determine the 
current nature and extent of his service-connected right 
tibia fracture and low back compression fracture 
disabilities.  Under 38 C.F.R. § 3.326(a) (2003), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

The regulations pertaining to the evaluation of disabilities 
of the spine were revised effective September 26, 2003.  VA's 
Schedule for Rating Disabilities, 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003) (to be codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  The RO must be 
afforded the opportunity to adjudicate the case with 
consideration of the revised schedular criteria prior to 
appellate consideration.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right tibia 
fracture and low back compression 
fracture since August 1997.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his right tibia 
fracture and low back compression 
fracture.  The orthopedic examiner should 
comment on any functional impairment due 
to pain and the pathology associated with 
pain should be described.  With respect 
to the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disabilities and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  The RO should also readjudicate the 
issue of entitlement to an increased 
rating for a low back compression 
fracture disability pursuant to the 
revised criteria for rating disabilities 
of the spine effective September 26, 
2003.  68 Fed. Reg. 51454 - 51458 (Aug. 
27, 2003) (to be codified as amended at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243), as well as the decision of the 
United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should also readjudicate the veteran's 
right tibia fracture increased rating 
claim.  

4.  If any benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




